                Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA
10
     SARBJIT DHESI, individually and on )         Case No.
11
     behalf of all others similarly situated, )
12                                            )   CLASS ACTION
13   Plaintiff,                               )
                                              )   COMPLAINT FOR VIOLATIONS
14          vs.                               )   OF:
15                                            )
                                              )   1. NEGLIGENT VIOLATIONS OF
16                                                   THE TELEPHONE CONSUMER
     C AND H OFFICE SOLUTIONS,                )      PROTECTION ACT [47 U.S.C.
17   LLC., and DOES 1 through 10,             )      §227 ET SEQ.]
     inclusive,                               )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
                                              )      PROTECTION ACT [47 U.S.C.
19   Defendant(s).                            )      §227 ET SEQ.]
20                                            )   DEMAND FOR JURY TRIAL
                                              )
21
           Plaintiff, SARBJIT DHESI (“Plaintiff”), on behalf of himself and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                                 NATURE OF THE CASE
25
           1.      Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of C AND H OFFICE SOLUTIONS, LLC. (“Defendant”), in
28
     negligently, knowingly, and/or willfully contacting Plaintiff via “telephone

                                  CLASS ACTION COMPLAINT
                                             -1-
                  Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 2 of 9




 1   facsimile machine” in violation of the Telephone Consumer Protection Act, 47.
 2   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 3   situated to incur the costs of receiving unsolicited advertisement messages via
 4   “telephone facsimile machines” and invading their privacy.
 5
 6                                JURISDICTION & VENUE
 7           2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   company with its principal place of business and State of Incorporation in
11   California state. Plaintiff also seeks up to $1,500.00 in damages for each call in
12   violation of the TCPA, which, when aggregated among a proposed class in the
13   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
14   Therefore, both diversity jurisdiction and the damages threshold under the Class
15   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
16           3.      Venue is proper in the United States District Court for the Northern
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant do
18   business within the state of California and Plaintiff resides within this District.
19
20                                          PARTIES
21           4.      Plaintiff, SARBJIT DHESI (“Plaintiff”), is a natural person residing
22   in Contra Costa County, California and is a “person” as defined by 47 U.S.C. § 153

23   (39).

24
             5.      Defendant, C AND H OFFICE SOLUTIONS, LLC. is a company, and

25
     is a “person” as defined by 47 U.S.C. § 153 (39).

26
             6.      The above-named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendant.” The true names and capacities of the

28
     Defendant sued herein as DOE DEFENDANT 1 through 10, inclusive, are



                                    CLASS ACTION COMPLAINT
                                               -2-
                Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 3 of 9




 1   currently unknown to Plaintiff, who therefore sues such Defendant by fictitious
 2   names. Each of the Defendant designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendant when
 5   such identities become known.
 6         7.      Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendant and were acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendant.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendant.
12
13                              FACTUAL ALLEGATIONS
14         8.      Beginning in or around June of 2019, Defendant contacted Plaintiff
15   on his telephone facsimile numbers ending in -9390, in an effort to sell or solicit its
16   services.
17         9.      Defendant contacted Plaintiff via facsimile from telephone numbers
18   confirmed to belong to Defendant.
19         10.     Defendant’s message constituted “telephone solicitation” as defined
20   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
21   the TCPA, 47 U.S.C. § 227(a)(5).
22         11.     Defendant used a “telephone facsimile machine” as defined by 47

23   U.S.C. § 227(a)(3) to place its message to Plaintiff seeking to sell or solicit its

24
     business services.

25
           12.     Defendant’s message constituted message that were not for

26
     emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).

27
           13.     Defendant’s communication message was placed to telephone

28
     facsimile numbers assigned to a telephone service for which Plaintiff incurs a



                                   CLASS ACTION COMPLAINT
                                              -3-
                Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 4 of 9




 1   charge for incoming messages.
 2         14.     Plaintiff is not a customer of Defendant’s services and has never
 3   provided any personal information, including his telephone facsimile number(s), to
 4   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 5   Plaintiff’s “prior express consent” to receive message using a telephone facsimile
 6   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 7
 8                                CLASS ALLEGATIONS
 9         15.     Plaintiff brings this action on behalf of himself and all others similarly
10   situated, as a member of the proposed class (hereafter “The Class”) defined as
11   follows:
12
                   All persons within the United States who received any
13
                   telephone facsimile messages from Defendant to said
14                 person’s telephone facsimile number made through the
15                 use of any telephone facsimile machine and such person
                   had not previously consented to receiving such messages
16
17
           16.     Plaintiff represents, and is a member of, The Class, consisting of All
18
     persons within the United States who received any telephone facsimile messages
19
     from Defendant to said person’s telephone facsimile number made through the use
20
     of any telephone facsimile machine and such person had not previously provided
21
     their telephone facsimile number to Defendant within the four years prior to the
22
     filing of this Complaint.
23
           17.     Defendant, its employees and agents are excluded from The Class.
24
     Plaintiff does not know the number of members in The Class, but believes the Class
25
     members number in the thousands, if not more. Thus, this matter should be certified
26
     as a Class Action to assist in the expeditious litigation of the matter.
27
           18.     The Class is so numerous that the individual joinder of all of its
28
     members is impractical. While the exact number and identities of The Class


                                   CLASS ACTION COMPLAINT
                                              -4-
                Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 5 of 9




 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 3   The Class includes thousands of members. Plaintiff alleges that The Class members
 4   may be ascertained by the records maintained by Defendant.
 5         19.     Plaintiff and members of The Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and Class members via their telephone facsimile numbers thereby causing Plaintiff
 8   and Class members to incur certain charges or reduced telephone facsimile time for
 9   which Plaintiff and Class members had previously paid by having to retrieve or
10   administer messages left by Defendant during those illegal calls, and invading the
11   privacy of said Plaintiff and Class members.
12         20.     Common questions of fact and law exist as to all members of The
13   Class which predominate over any questions affecting only individual members of
14   The Class. These common legal and factual questions, which do not vary between
15   Class members, and which may be determined without reference to the individual
16   circumstances of any Class members, include, but are not limited to, the following:
17
           a.      Whether, within the four years prior to the filing of this Complaint,
18
                   Defendant sent telephone facsimile messages (other than for
19                 emergency purposes or made with the prior express consent of the
20
                   called party and with an opt-out notice contained in the messages) to
                   a Class member using any telephone facsimile machine to any
21                 telephone number assigned to a telephone facsimile service;
22         b.      Whether Plaintiff and the Class members were damaged thereby, and
                   the extent of damages for such violation; and
23         c.      Whether Defendant should be enjoined from engaging in such conduct
24                 in the future.
25
           21.     As a person who received a message from Defendant using a
26
     telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff is
27
     asserting claims that are typical of The Class.
28



                                  CLASS ACTION COMPLAINT
                                             -5-
                 Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 6 of 9




 1         22.      Plaintiff will fairly and adequately protect the interests of the members
 2   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         23.      A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Class members is impracticable. Even if every Class member could afford
 7   individual litigation, the court system could not. It would be unduly burdensome
 8   to the courts in which individual litigation of numerous issues would proceed.
 9   Individualized litigation would also present the potential for varying, inconsistent,
10   or contradictory judgments and would magnify the delay and expense to all parties
11   and to the court system resulting from multiple trials of the same complex factual
12   issues. By contrast, the conduct of this action as a class action presents fewer
13   management difficulties, conserves the resources of the parties and of the court
14   system, and protects the rights of each Class member.
15         24.      The prosecution of separate actions by individual Class members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Class members not parties to such
18   adjudications or that would substantially impair or impede the ability of such non-
19   party Class members to protect their interests.
20         25.      Defendant has acted or refused to act in respects generally applicable
21   to The Class, thereby making appropriate final and injunctive relief with regard to
22   the members of the California Class as a whole.

23
24
           ///

25
26
27
28



                                    CLASS ACTION COMPLAINT
                                               -6-
              Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 7 of 9




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                 47 U.S.C. §227 et seq.
 4          26.   Plaintiff repeats and incorporates by reference into this cause of
 5   action the allegations set forth above.
 6          27.   The foregoing acts and omissions of Defendant constitute numerous
 7   and multiple negligent violations of the TCPA, including but not limited to each
 8   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 9          28.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
10   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12          29.   Plaintiff and the Class members are also entitled to and seek
13   injunctive relief prohibiting such conduct in the future.
14
15                           SECOND CAUSE OF ACTION
16   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
17                                 47 U.S.C. §227 et seq.
18          30.   Plaintiff repeats and incorporates by reference into this cause of
19   action the allegations set forth above.
20          31.   The foregoing acts and omissions of Defendant constitute numerous
21   and multiple knowing and/or willful violations of the TCPA, including but not
22   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

23   seq.

24
            32.   As a result of Defendant’s knowing and/or willful violations of 47

25
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

26
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

27
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

28
            33.   Plaintiff and the Class members are also entitled to and seek



                                  CLASS ACTION COMPLAINT
                                             -7-
              Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 8 of 9




 1   injunctive relief prohibiting such conduct in the future.
 2                                PRAYER FOR RELIEF
 3         WHEREFORE, Plaintiff requests judgment against all Defendant for the
 4                                        following:
 5
 6                             FIRST CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                 47 U.S.C. §227 et seq.
 9                As a result of Defendant’s negligent violations of 47 U.S.C.
10                §227(b)(1), Plaintiff and the Class members are entitled to and
11                request $500 in statutory damages, for each and every violation,
12                pursuant to 47 U.S.C. 227(b)(3)(B); and
13                Any and all other relief that the Court deems just and proper.
14
15                           SECOND CAUSE OF ACTION
16   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
17                                 47 U.S.C. §227 et seq.
18                As a result of Defendant’s willful and/or knowing violations of 47
19                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
20                and request treble damages, as provided by statute, up to $1,500, for
21                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
22                U.S.C. §227(b)(3)(C); and

23                Any and all other relief that the Court deems just and proper.

24
25
     ///

26
27
28



                                  CLASS ACTION COMPLAINT
                                             -8-
              Case 4:20-cv-03544-KAW Document 1 Filed 05/27/20 Page 9 of 9




 1                                    JURY DEMAND
 2         34.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff reserves their right to a jury on all issues so triable.
 4
 5         Respectfully Submitted this May 27, 2020.
 6
 7                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
                                     By: /s Todd M. Friedman
                                         Todd M. Friedman
 9                                       Law Offices of Todd M. Friedman
10                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -9-
